Citation Nr: 9901511	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-21 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death, claimed as secondary to Agent Orange 
exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who died on March 
[redacted], 1985.  The veteran served honorably on active duty in the 
U.S. Air Force from August 1948 to September 1969, for a 
total active service period of 21 years and 5 months.  His 
decorations include the Vietnam Service Medal with 3 bronze 
service stars, the National Defense Service Medal with 1 
bronze service star, the Air Force Outstanding Unit Award, 
and the Republic of Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a January 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for the cause of the veterans death.  

Pursuant to an October 1997 Remand, this claim was returned 
to the RO for the purpose of further evidentiary development, 
to include an attempts to obtain the terminal hospital 
records and other medical documentation.  The record 
indicates that the RO contacted both the Keesler Air Force 
Base Medical Center as well as the U.S. Air Force Base 
Regional Hospital in Eglin, Florida, in order to obtain 
copies of the veterans treatment records.  Each of these 
facilities responded that there was no medical record on file 
for the veteran.  As reasonable attempts have been made to 
obtain the relevant medical records, the Board finds that the 
required evidentiary development has been completed to the 
degree possible.  As the claims folder includes treatment 
records showing treatment in the months prior to the 
veterans death at both Keesler Air Force Base and Eglin Air 
Force base, in the Boards view there is sufficient evidence 
to allow for adjudication of the appellants claim based on 
the evidence of record.  





CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran developed cancer as a 
result of exposure to Agent Orange, which eventually led to 
his death.  She has claimed that he was an airplane mechanic 
and he worked on the planes that were directly responsible 
for spraying Agent Orange.  The appellant has also asserted 
her belief that more studies need to be done and more date 
collected on those Vietnam veterans that came in contact with 
Agent Orange spray and later developed nasopharyngeal 
carcinoma and other related cancers.  She has argued that the 
medical records show that there were interstitial changes in 
both lung bases as well as curly b lines, and that a 
frozen section of a lesion in the right nasopharynx was 
consistent with large cell carcinoma of the lung.  It is the 
appellants belief that these findings are indicative of lung 
cancer, and that this form of cancer contributed to the 
veterans death from cardiopulmonary arrest.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
a well grounded claim has not been presented, and 
accordingly, the claim for service connection for the cause 
of the veterans death, claimed as secondary to Agent Orange 
exposure, is denied.  





FINDINGS OF FACT

1.  The veteran died in the hospital on March [redacted], 1985, 
and the death certificate lists the immediate cause of death as 
cardiopulmonary arrest due to or as a consequence of 
nasopharyngeal carcinoma.  

2.  At the time of death, service connection had been 
established for residuals of a duodenal ulcer, which was 
evaluated as noncompensably disabling.  

3.  For more than one year prior to his death, the veteran 
had been receiving treatment for metastatic carcinoma of the 
liver, right hip, and skull.  In November 1984, he was 
diagnosed with squamous cell carcinoma of the nasopharynx.  
These were the only forms of cancer for which he was 
diagnosed and treated during his lifetime.  

4.  The appellant has not presented any evidence which 
demonstrates an etiological relationship between the 
veterans death (from cardiopulmonary arrest due to 
nasopharyngeal carcinoma) and exposure to Agent Orange during 
his military service; nor does the evidence suggest that 
cardiopulmonary arrest or nasopharyngeal carcinoma are 
related to the veterans military service generally.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veterans 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

According to 38 C.F.R. § 3.309(e) (1998), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1994) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6) (1998).  The veteran's active duty 
included service in Vietnam during the Vietnam era.  
Consequently, it is presumed that he was exposed to Agent 
Orange or other herbicide agents while in Vietnam.

To establish service connection for the cause of the 
veterans death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).


Medical Evidence

The available service medical records are negative for 
treatment or diagnosis for any form of cancer.  The report of 
the veterans May 1969 separation examination shows that the 
head, face, neck, and scalp were clinically evaluated as 
normal, as were the abdomen and viscera, the anus and rectum, 
the endocrine system, the genito-urinary system, and the skin 
and lymphatic systems.  Occasional sinusitis, controlled with 
antihistamines, was noted, as was a history of duodenal ulcer 
(which was described as healed and asymptomatic) and 
occasional hematemesis.  The examination report shows that an 
upper GI series, conducted in January 1969, was normal.  

The report of a post-service VA medical examination, which 
was conducted in December 1969, shows diagnoses of duodenal 
ulcer, active, not found; no external hemorrhoids, residuals 
post-op status hemorrhoidectomy 1961; and bacteriuria.  On 
physical examination, the lung fields were clear to 
auscultation and percussion.  With regard to the digestive 
system, the abdomen was soft and scaphoid and there  was no 
organomegaly or pain on palpation.  The intestinal sounds 
were active, and there was no stricture, fissure, or prolapse 
of rectal mucosa, and no hemorrhoids were found.  No lesions 
or masses are palpable as far as the examining finger could 
reach.  

Pursuant to a rating action of February 1970, service 
connection was granted for residuals of a duodenal ulcer.  
This disability was rated as noncompensably disabling at the 
time of the veterans death.  

An undated treatment report shows that the veteran was seen 
at the U.S. Air Force Hospital in Eglin, Florida, for 
complaints of coughing and slight hemoptysis.  No lesions 
were seen on a chest x-ray, and an impression of chronic 
bronchitis was given.  The veteran was advised to stop 
smoking.  A follow-up treatment note, dated November 1972, 
shows a notation of see previous note, nothing new, and 
an impression of bronchitis was given.  

A December 1982 medical record shows that the veteran sought 
emergency care for pain in the substernal area along with 
indigestion and an inability to keep everything down.  A 
diagnosis of esophageal spasm/questionable hiatus hernia was 
given.  

The record includes a statement by Jeffrey M. Laskoff, M.D., 
which is dated November 1984.  Dr. Laskoff stated that the 
veteran had been examined at the request of VA, for 
complaints of diminished hearing.  It was noted that 
according to the veteran, metastatic cancer to the liver, 
right hip, and skull had been diagnosed at Eglin Air Force 
Base.  On examination of the ear, nose, and throat, exophytic 
suspicious lesions were seen in the right nasopharynx, 
obscuring the right Eustachian tube orifice.  Examination of 
the neck revealed a 1 ½ by 1 ½ cm firm nodule in the right 
anterior cervical triangle.  Dr. Laskoffs diagnosis was that 
the veteran had a nasopharyngeal lesion, probably a 
metastatic carcinoma of the right neck, which was causing 
some Eustachian tube dysfunction on the right side.  Dr. 
Laskoff also indicated that the veteran had a noise induced 
hearing loss from many years of loud environmental noise 
exposure.  It was further noted that a radiation consult was 
advised, but that this form of treatment might not be 
possible due to the widespread metastasis already present in 
the liver and the hip.  

The report of a November 1984 upper gastrointestinal x-ray 
series shows that the veteran had a history of bleeding 
peptic ulcer disease, which was diagnosed and treated in 
1960.  A recent 14 lb. weight loss and a diagnosis of 
metastatic malignancy by bone biopsy were also noted.  

The report shows that a vertical line of surgical sutures was 
projected across the right iliac crest, where a focal defect 
was seen.  The report shows an impression of upper 
gastrointestinal series within normal limits, with focal 
defect of the right iliac crest consistent with a recent 
biopsy.  

The record also includes a statement from J.C. Wilson, M.D., 
which is dated December 1984.  Dr. Wilson stated that the 
veteran had been treated at Eglin Air Force base for more 
than a year with a history of metastatic carcinoma to the 
liver, right hip, and skull, and that he had a 1 ½  x 1 ½ cm 
firm nodule in the right anterior cervical triangle which was 
probably a metastatic tumor.  It was noted that he was 
becoming progressively more deaf, and that further 
information on the nasopharyngeal lesion would be forthcoming 
from Dr. Laskoff of the ENT department.  

A November 1984 hospitalization report documents treatment 
between November 1984 and January 1985 at the U.S. Air Force 
Medical Center at Keesler Air Force Base in Missouri.  The 
report notes that the veterans problems were 1. squamous 
cell carcinoma of the nasopharynx with liver and bone 
metastasis; 2. fever and elevated white count presumed 
secondary to problem #1; and 3. anemia of chronic disease.  

The report indicates that the veteran had been transferred 
from Eglin with metastatic large cell carcinoma of undermined 
primary.  Objective findings included a 2 x 2 cm lytic lesion 
in the right iliac crest of the right hip as shown by x-ray, 
and a bone scan was positive in the right iliac crest as well 
as the right frontal parietal skull, consistent with 
metastatic disease.  Other findings included multiple defects 
shown on liver spleen scan, and a CT scan of the abdomen 
showed five liver masses.  A bone biopsy of the right iliac 
crest showed poorly differentiated large cell carcinoma, and 
the bone marrow showed leukocytosis but no metastasis.  ENT 
examination revealed an exophytic lesion in the right 
nasopharynx.  

The report shows that the veterans past medical history was 
significant for a gastric ulcer in 1965, and a motor vehicle 
accident in 1975 which resulted in right-sided neurological 
defects which subsequently resolved.  In addition, it was 
noted that he had a greater than 90 pack year history of 
smoking.  

On objective examination, a chest x-ray showed interstitial 
changes in both lung bases with thickening of the 
intralobular septa.  In addition, curly b lines were seen in 
both bases.  

While in the hospital, the veteran underwent a lumbar 
puncture as treatment of fever and clonus of the right ankle.  
He also underwent a CT scan of the head which showed atrophy 
and no evidence of metastasis.  During this hospitalization, 
the veteran was also seen in consultation by both ENT and 
Oncology.  On December 7, he underwent panendoscopy by ENT 
which revealed a 1 ½ x 1 ½ lytic lesion in the right 
nasopharynx.  The hospital report indicates that frozen 
section was consistent with large cell carcinoma of the lung, 
and subsequent permanent sections showed it to be consistent 
with a poorly differentiated squamous cell carcinoma.  As 
treatment, the veteran was begun on paleative XRT to the 
right hip, and he finished radiation therapy on January 3.  
The veteran requested to have his chemotherapy conducted at 
Eglin, and he was discharged January 7 to drive home.  He was 
instructed to be seen for follow up in two weeks at Eglin.  

A February 1985 clinical record shows that the veteran had 
nasal pharyngeal carcinoma which was diagnosed in November 
1984, and the tumor was initially found from a lytic lesion 
in the right iliac crest which was biopsied and found to be 
poorly differentiated large cell carcinoma.  The liver spleen 
scan showed metastasis to the liver, and ENT examination 
showed a right nasal pharyngeal tumor.  It was noted that the 
veteran received radiation to the right hip in December 1984, 
and he was now being admitted for complaints of difficulties 
with swallowing and for anorexia.  He also complained of pain 
in the right hip and he stated that he had a 35 pound weight 
loss since November 1984.  

The report of a February 1985 medical examination shows that 
in general, the veteran was a cachectic, malnourished looking 
man who was oriented but who had slow mentation.  Examination 
of the head revealed a bony mass in the left frontal parietal 
area which was nontender.  The neck revealed a 4 x 5 cm hard 
mass in the anterior cervical chain at the angle of the 
mandible.  On examination of the eyes, the veteran had a 
decreased visual field in the right eye of the lateral 
aspect.  A tumor mass was seen in the right tonsillar area of 
the mouth, which was taking up about one third of the 
retropharynx.  The tongue was dry and there was mucous-like 
discharge on the soft palate.  The gag reflex appeared to be 
gone and the soft palate was pushed forward on the right.  

An indirect laryngotomy revealed a totally occluded right 
sided nasal pharynx with a large mass in the tonsillar area.  
On examination of the chest, there was no tenderness, the 
cage was symmetrical, and auscultation was clear.  The 
abdomen revealed the liver to be increased in size 
approximately down 12 cm in the midclavicular line, which was 
smooth and without tenderness.  The bowel sounds were active 
and no other masses were palpable.  

The report shows an impression of nasal pharyngeal carcinoma 
with extension to the tonsillar area on the right, which was 
causing dysphagia and hoarseness.  It was noted that the plan 
was to place a feeding tube and run in nutrition.  

The death certificate shows that the veteran died on March [redacted], 
1985, at the U.S. Air Force Regional Hospital in Elgin, 
Florida.  The immediate cause of death is listed as 
cardiopulmonary arrest (interval between onset and death
immediate), due to or as a consequence of nasopharyngeal 
carcinoma (interval between onset and death4 months).


Analysis

The appellant contends that as a result of exposure to Agent 
Orange during his active service, the veteran developed 
various forms of cancer (to include nasopharyngeal cancer, 
liver cancer, and cancer of the skull) which eventually led 
to his death.  She has also claimed that the veteran suffered 
from lung cancer which contributed to his death, and 
therefore, service connection should be granted for the cause 
of his death on a presumptive basis, according to the 
provisions of 38 C.F.R. § 3.309 (e)(1998).  

As noted above, the appellant bears the burden of submitting 
evidence of a well grounded claim.  In order for a claim to 
be well grounded, there must be (1) competent evidence of a 
current disability as provided by a medical diagnosis, (2) 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

With regard to the claim that the veteran developed cancer 
(and specifically, squamous cell carcinoma of the nasopharynx 
as well as liver and bone metastasis) as a result of exposure 
to Agent Orange in service, it is noted that these forms of 
cancer are not enumerated in 38 C.F.R. § 3.309(e) (1998), 
which sets forth the only diseases for which a presumption of 
service connection is warranted due to Agent Orange exposure.  
Thus, service connection is not warranted under 38 C.F.R. 
§ 3.309(e) for any of the cancers for which the veteran was 
diagnosed at the time of his death, to include nasopharyngeal 
carcinoma which was listed on the death certificate.  

The appellant has also claimed that the veteran suffered from 
lung cancer, which is one of the diseases to which 38 C.F.R. 
§ 3.309(e) specifically applies.  In support of this 
contention, she has referred to the medical report from the 
Keesler Air Force Base Hospital which sets forth the 
objective findings which were made during the veterans 
hospitalization between November 1984 and January 1985.  This 
report indicates that interstitial changes and curly b 
lines were shown by x-ray in both lung bases, and in 
addition, it was noted that frozen section examination of a 
lesion from the right nasopharynx was consistent with large 
cell carcinoma of the lung.  It is the appellants assertion 
that these findings are indicative of a lung cancer which was 
manifested at the time of the veterans death.  However, as a 
layperson, she is not competent to render opinions as to 
medical diagnoses or causation.  Espiritu v. Brown, 2 Vet. 
App. 492 (1992), and there is no competent medical evidence 
which corroborates her contentions.  

Specifically, the hospital report clearly indicates that 
while the frozen section testing were consistent with large 
cell carcinoma of the lung, subsequent permanent sections 
showed it to be consistent with a poorly differentiated 
squamous cell carcinoma.  Thus, the medical evidence suggests 
that the findings of the frozen section testing were 
preliminary and inaccurate, as subsequent permanent testing 
was consistent with the diagnosis of squamous cell carcinoma 
of the nasopharynx, the primary diagnosis which was listed on 
the hospital summary.   

Thus, there is no evidence which demonstrates that lung 
cancer was manifested at the time of the veterans death.  
The hospital reports dated between November 1984 and February 
1985 contain detailed descriptions of the objective findings 
associated with the diagnoses of cancer of the nasopharynx 
with liver and bone metastasis; however, these reports do not 
show treatment or diagnosis for lung cancer.  While 
interstitial changes are noted by x-ray, there is no evidence 
which associates these changes with a diagnosis of lung 
cancer.  The evidence does not show veteran was not diagnosed 
or treated for lung cancer during his lifetime, and the 
record does not include any medical documentation which 
implies that the veterans physicians suspected the 
manifestation of lung cancer.  Thus, there is no evidence in 
support of a grant of service connection based on the 
provisions of 38 C.F.R. § 3.309(e) (1998).  

The Board notes that the United States Court of Veterans 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, § 
5, 98 Stat. 2715, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Veterans Appeals 
(Court) has held that where the issue involves medical 
causation, competent medical evidence which indicated that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, supra. 

Having reviewed the evidence, the Board finds that the 
appellant has not presented any competent medical evidence 
that would suggest a link between nasopharyngeal cancer with 
liver and bone metastasis (which was diagnosed in the 1980s) 
and the veterans period of active military service, to 
include Agent Orange exposure during that service.  The 
veteran was discharged from more than 20 years of active 
service in September 1969, and the service medical records 
doe not show evidence of treatment or diagnosis for 
nasopharyngeal cancer, liver cancer, or any other form of 
cancer during his active duty.  Post-service medical records 
do not show treatment or diagnosis for nasopharyngeal cancer 
until November 1984, or just prior to the veterans death in 
March 1985.  There is no evidence or medical documentation, 
to include a medical opinion, which suggests that the veteran 
developed cancer in the liver, hip, and nasopharynx as a 
result of Agent Orange exposure, or that these cancers were 
otherwise related to his period of active military service.  

In addition, the Board has concluded that there is no 
evidence of an etiological relationship between the veterans 
death and the service-connected residuals of a duodenal 
ulcer.  

For the reasons stated above, the Board is of the opinion 
that the appellant has failed to present competent evidence 
of a link, or nexus, between the veterans death (from 
cardiopulmonary arrest due to nasopharyngeal cancer) and his 
period of active military service, to include exposure to 
Agent Orange therein.  Therefore, the Board finds that the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the appellants claim for service 
connection for the cause of the veterans death must be 
denied.  










ORDER

Service connection is denied for the cause of the veterans 
death, claimed as secondary to Agent Orange exposure.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
